DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 04/30/21, has been entered. Claims 1-20 are pending and under examination. Claims 1 and 3-15 are amended. Claims 16-20 are newly added.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 04/30/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.  Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites “...further comprising the step of measuring the concentration of the free manganese in the product and obtaining a value of below 0.1 ppm”; however, claim 1, from which it depends, already requires the concentration of the free manganese to be below 0.01 ppm and the only way to complete that requirement would be to measure the concentration thereof.  Therefore, claim 2 does not appear to further limit claim 1. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 112
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to method(s) of inhibiting or delaying growth of fungi in a product, comprising the step of reducing free manganese in the product to a concentration of below about 0.01 ppm in the product, wherein the step of reducing free manganese in the product comprises adding to the product one or more manganese scavenging agents, selected from one or more bacteria strains and chemical chelating material.  Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on generically claimed fungi, products to be treated, and/or scavenging agents; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted.  
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification appears to provide a description for the use of one chemical chelator, EDTA, to inhibit one genus of yeast (i.e. Debaromyces; see Example 9, and Figure 14) and the use of two biological scavengers, i.e., the bacterial species Lactobacillus rhamnosus and Lactobacillus paracasei each having well-characterized manganese transporter genes, to inhibit the growth of 5 genera of yeast (i.e. Debaromyces, Rhodoturola, Saccharomyces, Torulaspora, and Cryptococcus) and 1 genus of mold (i.e. Penicillium) in fermented milk products (see Examples 3, 4, and 5; and Tables 8-13). However, the specification does not actually describe or demonstrate a step wherein the free magnesium of a product is reduced by the presence of either the chemical chelator or the bacterial scavenger per se because it appears that in all cases, the manganese concentration was pre-determined and controlled by the experimenter. In other words, all results are based on well-defined media with controlled amounts of manganese that were added and thus, no results demonstrate an actual reduction of free Mn in a product, by a scavenger, to below 0.01 and/or 0.005 ppm.  Accordingly, the specification appears to amount to a “wish” or “plant” for the chemical invention (i.e. if the concentration were lowered, then the fungi would be inhibited) rather than providing evidence for possession of such an invention (e.g. these scavenging agents lower the concentration to below this threshold). Further, the specification clearly demonstrates not all bacteria, and not even all Lactobacilli, have the structural features and/or functional properties sufficient to either (1) inhibit fungal growth in a product or (2) reduce free manganese below 0.01 and/or 0.005 ppm (see Table 6, entries 12 (Lactobacillus delbrueckii) and 14 (Lactobacillus gasseri)).  
Thus, the specification itself provides evidence that there is unpredictability in the results obtained from species (i.e. examples) other than those specifically enumerated, and accordingly, the evidence indicates that even skilled artisans could not reliably predict the operability in the invention of any species other than the one(s) disclosed. However, there do not appear to be any fully disclosed representative methods meeting all the limitations claimed since none of the methods actually lower the free manganese concentration in any product, as highlighted above.  In addition, with specific regards to claims 12 and 16 and, although the specification identifies “functional variants” of fully described SEQ ID NO: 1, 2, and 3 (see Tables 1, 2, and 3); the specification does not adequately describe the use of these variant sequences having as little as 55% structural identity and the ability to reduce free manganese below 0.005-0.01 ppm and/or to inhibit fungal growth, in any product, under any conditions and thus lacks both the necessary structure-function correlations and a representative number and variety of species to constitute possession.  Further, the specification does not adequately describe treating any products other than fermented milk products and does not adequately describe a nexus between those limited results and any or all other environmental, cosmetic, commercial, pharmaceutical, agricultural, and/or food products, as broadly as is claimed. The specification does not adequately describe inhibition or delay of fungal growth other than inhibition of the one genus for the one chemical chelator; and the six genera (5 for yeast, 1 for mold) for two bacterial species, and does not adequately describe a nexus between those limited results and any or all other fungi, and/or other chemical chelators, and/or other bacterial scavengers, as broadly as is claimed. In fact, the specification actually provides evidence that these results would not extend to the use of other bacteria, in general, or even to other Lactobacilli, specifically. For example, those bacterial species and/or strains with different genotypes (e.g. without manganese transporter enzymes; and/or with manganese superoxide dismutase enzymes) would not be expected to function in an equivalent manner because of their structural differences leading to distinct functional properties.  Therefore, it is the Office’s position that the specification does not adequately describe methods of inhibiting or delaying growth of fungi in a product, comprising the step of reducing free manganese in the product to a concentration of below about 0.01 ppm in the product, wherein the step of reducing free manganese in the product comprises adding to the product one or more manganese scavenging agents, selected from bacterial strains and chemical chelating material; and thus, by extension, does not adequately describe further comprising the step of measuring the concentration of the free manganese in the product and obtaining a value of below 0.01 ppm (see claim 2) or reducing free Mn to a concentration of below about 0.005 ppm (see claim 8). 
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous options and/or combinations of options for the full scope of the claimed methods have not yet been identified.  Accordingly, it is the Office’s position that even one of skill in the art would not accept the instant specification as containing a sufficient number and/or variety of “representative species” for all of the options and/or combinations of options encompassed by the broad and variable generic claims.  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus; see Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (Vas-Cath, page 1116). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112
8.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention encompasses method(s) of inhibiting or delaying growth of fungi in a product, comprising the step of reducing free manganese in the product to a concentration of below about 0.005-0.01 ppm in the product, wherein the step of reducing free manganese in the product comprises adding to the product one or more manganese scavenging agents, selected from one or more bacterial strains and chemical chelating material.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species (i.e. example) what other species may or may not work; see MPEP 2164.03. Specifically, Applicant has not provided sufficient guidance on the positively recited step of reducing free manganese in a product to a concentration of 0.005-0.01 ppm by merely adding a generically claimed scavenger, nor provide sufficient guidance regarding the conditions under which success would be reasonably expected. 
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous, diverse, and distinct methods of inhibiting or delaying the growth of any and all fungi in general, and specifically, Torulaspora spp., Cryptococcus spp., Saccharomyces spp., Yarrowia spp., Debaryomyces spp., Candida spp., Rhodoturola spp., Aspergillus spp., Cladosporium spp., Didymella spp. and Penicillium spp.; in an unlimited number and range of commercial, environmental, pharmaceutical, cosmetic, agricultural, and/or food products, comprising the essential step of reducing free manganese in the product to a concentration of below about 0.005 to 0.01 ppm, by merely adding to the product, one or more manganese scavenging agents, including generically claimed chemical chelators, and/or specifically claimed  ethylenediamine-tetraacetic acid, ethylene glycol-bis(B-aminoethyl ether)-N,N,N’,N’- tetraacetic acid, diaminocyclohexanetetraacetic acid, nitrilotriacetic acid, 1,2-bis(o- aminophenoxy )ethane-N,N,N',N’-tetraacetic acid, and diethylenetriaminepentaacetic acid; and/or generically claimed bacterial strains, including specifically, Lactobacillus plantarum, Lactobacillus fermentum, Lactobacillus reuteri, Lactobacillus sakei, Lactobacillus brevis, Lactobacillus casei, Lactobacillus paracasei, Lactobacillus salivarius, Lactobacillus alimentarius, Pediococcus acidilactici, Lactobacillus rhamnosus and Lactobacillus kefiri with or without having a manganese transporter with as little as 55% identity to a full described protein sequence (e.g. SEQ ID NO: 1, 2, or 3).  However, without guidance on which combinations, under which conditions, are required to yield a method wherein the concentration of free manganese is reduced to below 0.005-0.01 ppm, undue experimentation would be required to determine which combinations, under which conditions, actually work. Accordingly, undue experimentation would be required to practice the claimed invention, with any reasonable expectation of success, because while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  
Amount of direction provided by Inventor and Existence of Working Examples: The specification appears to disclose the use of one chemical chelator, EDTA to inhibit one genus of yeast (i.e. Debaromyces; see Example 9, and Figure 14) and two bacterial species, Lactobacillus rhamnosus and Lactobacillus paracasei each having manganese transporter genes, to inhibit growth of 5 genera of yeast (i.e. Debaryomyces, Rhodoturola, Saccharomyces, Torulaspora, and Cryptococcus) and 1 genus of mold (i.e. Penicillium) in fermented milk products (see Examples 3, 4, and 5; and Tables 8-13). However, the specification does not actually demonstrate a step wherein the free magnesium is reduced by the presence of either the chemical or bacterial scavenger per se since it appears that in all cases, the manganese concentration was pre-determined and controlled by the experimenter.  Further, the specification clearly demonstrates not all bacteria, and not even all Lactobacilli, have the structural features and/or functional properties sufficient to either (1) inhibit fungal growth in a product or (2) reduce free manganese in a product to below 0.01 and/or 0.005 ppm (see Table 6, entries 12 (Lactobacillus delbrueckii) and 14 (Lactobacillus gasseri)).  Thus, the specification provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, the evidence indicates that even skilled artisans could not reliably predict the operability in the invention of any species other than the one(s) disclosed.  
With specific regards to claims 12 and 16, and although the specification identifies “functional variants” of fully described SEQ ID NO: 1, 2, and 3 (see Tables 1, 2, and 3); the specification does not sufficiently disclose the use of these variant sequences with as little as 55% identity and the ability to reduce free manganese to below 0.005-0.01 ppm, and/or to inhibit the growth of any fungi, in any food product and thus lacks both the necessary structure-function correlations and a representative number and variety of species to constitute possession. Further, the specification does not sufficiently disclose treating any products other than fermented milk products and does not sufficiently disclose a nexus between those limited results and any or all other products (i.e. environmental, cosmetic, agricultural, pharmaceutical, etc.), as broadly as is claimed. The specification does not sufficiently disclose inhibition of fungal growth other than inhibition of the one genus for the one chemical chelator; and six genera (5 for yeast, 1 for mold) for two bacterial species and does not sufficiently disclose a nexus between those results and all other fungi, and/or other chemical chelators, and/or other bacterial scavengers, as broadly as is claimed.
Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach a necessary representative number and/or variety of species to constitute possession.  Therefore, the only way to determine if any given combination of options encompassed by the invention, actually works, is the empirical testing of each and every option and combination encompassed.  However, based on the almost unfathomable number of possibilities, a non-routine amount of experimentation would be required to practice the invention, with any reasonable expectation of success, because testing such a vast number of options would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of undue.  
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the very limited teachings in the specification to the full breadth of the claims, as written. The skilled artisan simply cannot envision the combinations and conditions required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of determining such success, after the fact (i.e. the conditions and requirements resulting in a reduction of free manganese to less than 0.005-0.001 ppm, would still need to be determined empirically for each and every option, combination, and condition, after the experimentation was completed). Thus, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which combinations under which conditions retain the necessary functional properties and thereby carry out the invention as claimed. 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. In the instant case, there do not appear to any fully described methods meeting the limitations as set forth by the claims. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). 
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively reduce the concentration of free manganese to below 0.005-0.01 ppm by merely adding a generic and/or specific manganese scavenger, as is required. 
Consequently, it is the Office’s position that, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.  Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges (US 2007/0134395). 
	Hodges teaches methods for reducing manganese in soy-based infant formula (i.e. a food product) comprising exposure to a chelating agent and ion exchange resins such that the concentration of manganese is no greater than 10x the concentration naturally found in human breast milk (i.e. 4-6 mcg/L = 4-6 ng/ml = 0.004 ppm-0.006 ppm; see [0003, 0034, 0037-38, 0048-51, 0063, 0076-0078]; meeting limitations found in instant claims 1, 5, 8, and 9). Hodges teaches quantitative assessment of manganese in both treated and untreated compositions (e.g. [0066, 0082]; meeting limitations found in instant claim 2).  
With regards to “... inhibiting or delaying growth of fungi in a product...” in claim 1; it is noted that this limitation, does not add a positively recited step to the claimed method and thus, has been interpreted as an expression of an intended result based on the positively recited step of adding a chemical chelating agent; see MPEP 2111.04. In addition, the fact that Applicant has recognized another advantage (i.e. inhibition of fungal growth), which would flow naturally from following the suggestion of the prior art (i.e. reduce manganese concentration in a food product by adding a chemical chelator) cannot be the basis for patentability since the positively recited step(s) are explicitly taught by the prior art and all biological, chemical, and/or physical reactions resulting from that step (i.e. all downstream mechanisms of action) cannot be separated from that action per se. Moreover, those downstream mechanisms of action did not need to be recognized at the time of the invention; see MPEP 2112.
	Therefore, Hodges anticipates the invention as claimed.


Claim Rejections - 35 USC § 102
13.  Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. 1997 (Inhibition of yeast growth in grape juice through removal of iron and other metals; International Journal of Food Science and Technology; 32:21-28).
	Feng teaches methods for inhibiting growth of microbial spoilage organisms, including Saccharomyces cerevisiae, in food products, including grape juice, comprising adding chelating agents to the grape juice in order to remove metals, including manganese (Mn), to concentrations on the order of parts per billion (e.g. Abstract, Table 3; Figure 3; meeting limitations found in instant claims 1, 2, 3, 4, 5, and 8). Feng teaches the methods would also be desirable and beneficial for wine production (i.e. fermented food product; see page 22, left column; meeting limitations found in instant claims 6 and 7). Feng teaches removing metals from beverages provides a means of achieving microbiological stability by inhibiting the growth of fungal spoilage microorganisms (e.g. page 26, right column).
	Therefore, Feng anticipates the invention as claimed.

Claim Rejections - 35 USC § 102
14.  Claims 1-3, 5, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marschner et al. 1991 (Effect of manganese-reducing rhizosphere bacteria on the growth of Gaeumannomyces graminis var. tritici and on manganese uptake by wheat (Triticum aestivum L.); Biol. Fertil Soils 12:33-38).
	Marschner teaches methods for inhibiting growth of the fungus Gaeumannomyces in soil (i.e. an agricultural product) comprising adding DTPA (i.e. a chemical chelator) to the soil prior to adding a solution comprising a Mn-reducing bacterial strain (i.e. biological scavengers) wherein the presence of at least some of the strains (e.g. strain C) reduced hyphal growth of the fungus inoculated onto ryegrass and/or wheat seeds (i.e. also food products) with and without additional manganese added in concentrations of 0 to 25 mg/kg (i.e. 0-25 ppm; see pages 34-35 bridging methods section; meeting limitations found in instant claims 1, 2, 3, 5, 10, and 11; with sufficient specificity).  Marschner teaches after 3 days all strains had formed a halo around the respective colonies, with strain C being one of the strongest Mn reducers, and the only strain that yielded decreased hyphal length at low concentrations of Mn (e.g. see Table 1; and page 35, right column; meeting limitations found in instant claim 14).  Marschner teaches the antagonistic effect of strain C against G. graminis could mean that this strain would protect plant roots against take-all disease in crop plants (e.g. page 37, right column). 
	Thus, Marschner anticipates the invention as claimed.

Conclusion
15. No claims are allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 10, 2022